UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NE\il YORK


JOHN DOE,
                                                      Plaintiff,

      -against-

RENSSELAER POLYTECHNIC INSTITUTE (ooRPI")o
nLlZ ABETH BROWN- G OYETTE, Title IX Inv esti gato r,
LARRY HARDY, Title IX Coordinator,
TRAVIS APGAR, Assistant Vice President and Dean of Studentso
LENORMAN STRONG, Special Assistant to the President, AND
PETER KON\ilERSKI, Vice President for Student Life at RPI

                                                      Defendants.




     DEFENDANTS' F.LIZABETH BROWN. GOYETTEO LARRY HARDY' TRAVIS
            APGAR, LENORMAN STRONG, and PETER KONWERSKI
      MEMORANDUM OF LA\ry IN REPLY TO PLAINTIFF'S OPPOSITION TO
        DEFENDANTS' MOTTON TO DISMISS PURSUANT TO FRCP 12(bX6)

                        Civil Action No. 1:19-CV-719 (BKS/DJS)



                                    Submitted by:
                               Michael E. Ginsberg, Esq.
                               Rhiannon I. Spencer, Esq.
                  PATTISON, SAMPSON, GINSBERG & GRIFFIN, PLLC
                                Attorney s for D efendants
                              22First Street, P.O. Box 208
                              Troy, New York 12181-0208
                                     (s18) 266-100r




TO    Scott V/. Iseman, Esq.
      O'Connell and Aronowitz, PC
      54 State Street, 9th Floor
      Albany, NY 12207
                           TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                      ll


PRELIMINARY STATEMENT                                                     I

ARGUMENT
    THE INDIVIDUALLY NAMED DEFENDANTS MUST BE DISMISSED
    FROM THE ACTION..........                        .....................1

CONCLUSION                                                                5
                                  TABLE OF AUTHORITIES

Cases

Davis v. Monroe County Bd. of Educ.,
  s26 U.S. 629 (rege)                                                                               2

   't of Tr     v. Paral       Veterans   of
  477 U.S. s97 (re87) ..                                                                            4

Franklin v. Gwinnett Ct)¡. Pub. Schools,
  s03 u.s. 60 (1992)                                                                                2

                  V Bell
  46s U.S. s5s (1984) .                                                                        .3,4

Hayut v. Sate Univ. of N.Y. Coll. at New Paltz; Alex Young: Richard Varbero: Geral Benjamin:
  and Lewis Brownstein,
  127 F. Supp. 2d333 OI.D.N.Y.     2000)........                                       .....1,2

Kraft v. Yeshiva Univ.,
  2001 wL 1191003 (S.D.N.Y.      2001)                                            ...................2

Manfredi v. Mount Vernon Bd. of Educ.,
  94 F. Supp.29 447 (S.D.N.Y. 2000)                                                                .2

Miotto v. Yonkers Pub. Schs.,
  534 F.Supp .2d 422 (S.D.N.Y. 2008)                                                            2,3

Nat'l Collegiate Athletic Ass'n v. Smith,
  s2s u.s. 4se (1999)                                                                    .,.3,4,5

Niles v. Nelson,
   72 F. Sup. 2d 14 (N.D.N.Y. 1999)........                                                        .2

Norris v. Norwalk Pub. Sch.,
  124 F. Supp. 2d791 (D. Conn. 2000)                                                                2

Pallett v. Palma,
  914 F. Supp. 1018 (S.D.N.Y. 1996)

Tesoriero v. Syosset Cent. Sch. Dist.,
  382 F. Supp. 2d387 (E.D.N.Y. 2005).......

Torres v. New York Univ
  1996 WL 1s691 (S.D.N.Y. t996)                                                                     2

Wolff v. State Univ. of N.Y. Coll. at Cortland,
 2016 V/L 9022s03 O{.D.N.Y. 2016)

                                                  ll
Statutes

Civil Rights Restoration Act of 1987,20 U.S.C. $ 1681.......                                   5


Other Authorities

Civil Rights Restoration Act of 1987 Legislative History, Summary; 88 CIS PL 100259 (Mar.22,
  1988)                                                                           ..............3

Rules

Fed. R. Civ. P. 12(bX6)                                                                        I




                                                111
                                      PRBLIMINARY STATEMENT

         Defendants Elizabeth Brown-Goyette, Larry Hardy, Travis Apgar, Le Norman Strong, and

Peter Konwerski submit this Memorandum                    of Law in Reply to Plaintiffs Opposition                   to

Defendants' Motion to Dismiss pursuant to Fed. R. Civ. P. 12(bX6)

                                     ARGUMENT
                    THE INDIVIDUALLY NAMED DEFENDANTS MUST BE
                             DISMISSED FROM THE ACTION

         Plaintiff s argument is not "novel," it's contrary to long-standing precedent and must be

rejected by this Court. Plaintiff proffers that while Courts-including the Supreme Court-have

suggested that Title      IX   does not create individual liability for school officials, no holding has

"addressed the argument that individuals who are directly compensated by the federal-funded

entity and who are personally responsible for enforcing Title IX on a college's behalf, should be

considered as qualifying entities and federal funding recipients themselves and thus subject to

individual liability under Title IX." (Plaintiffls Brief p. 2) (emphasis supplied).

         Not only does the very definition of "eÍrtity" defeat such an argumentl, but an abundance

of cases in the Second Circuit alone have analyzed similar facts as the case at bar and have

consistently held individual defendants "cannot be held liable under Title IX because they are not

recipients of federal funds." S¿¿, Wolff v. State Univ. of N.Y. Coll. at Cortland, 2016 WL

9022503, *24 (NI.D.N .Y . 2016).

         For example,     in   Hayut v. Sate Univ. of N.Y. Coll. at New Paltz; Alex Young; Richard

Varbero: Geral Ben                and Lewis Rrownsfein- 127 F. Supp. 2d 333 (Ì.{.D.N.Y. 2000) the

plaintiff alleged that she endured sexual harassment from her professor and that each of the



I ,See Merriam-Webster, entity 3, https://www.merriam-webster.com/dictionary/entity,       last accessed Jul. 30, 2019;
defining "entity" as "an organization (such as a business or governmental unit) that has an identity separate from those
of its members."
individually named Defendants who were "responsible employees" according to Title IX failed to

take appropriate action to address her complaints giving rise to claims under Title IX and $ 1983.

In dismissing the complaint against each individual, including the Defendant Professor who was

the alleged harasser, the Court held that "the weight of the authority, including cases decided in

this Circuit, hold[] that only the recipient of federal funds can be liable under Title IX" therefore,

"plaintiff cannot premise individual liability on this statute." Hayut, I27 F. Supp. 2d at338 citing

Niles v. Nelson , 72 F . Sup. 2d 14, 17 (Ì.J.D.N.Y. 1999); Pallett v. Palma , 914 F , Srrpp.   101   8, 1025

(SDNY 1996) rev'd on other grounds,1l9 F.3d 80 (2d Cir. 1997); Torres v. New York Univ.,

1996   WL 15691, *2 (S.D.N.Y.1996);      see also   Miotto v. Yonkers Pub. Schs. 534 F.Supp.2d 422,

426 (S.D.N.Y. 2008) citing Tesoriero v. Syosset Cent. Sch. Dist.,382 F. Supp. 2d 387,396

(E.D.N.Y. 2005) ("relying on 'overwhelming majority of federal courts' that have held that

individuals cannot be held liable under Title IX and thus dismissing claims against individual

defendants"); Kraft v. Yeshiva Univ.,200l V/L 1191003, *5 (S.D.N.Y. 200lX"dismissing the

Title IX claims against the individual defendants"); Manfredi v. Mount Vernon Bd. of Educ., 94

F. Supp. 29 447,455-56 (S.D.N.Y. 2000) ("relying on the weight of authority in Court of

Appeals' decisions and the Supreme Court decision in Davis v. Monroe County Bd. of Educ., 526

U.5.629,638 (1999) to support holding that individuals cannot be held liable under Title IX");

Norrisv.NorwalkPub. Sch.,l24F. Supp.2d79I,795-98 (D. Conn.2000) ("holdingthataTitle

IX claim may not   be brought against an   individual"). There are no such   cases to support   Plaintiff   s


untenable requests to the Court and as such, Defendants' Motion should be granted.

        Notably, Plaintiff herein alludes to the Supreme Court's holding in Franklin v. Gwinnett

Cty. Pub. Sshools, 503 U.S. 60 (1992) to support the contention that this Court should

independently hold that individuals may be liable under Title IX however, such similar assertion



                                                    2
has already been categorically rejected in Miotto where the court posited that    "[w]e also feel that

plaintiffls reliance on Franklin to infer that the Supreme Court would find individual liability

under Title   IX if it   were presented is misplaced" just as this Court should   hold. Miotto,   534

F.Supp.2d at426.

       Plaintiff further asserts, with no basis in fact, that individual liability should be imposed

because Congress' intent in enacting the    Civil Rights Restoration Act of 1987 ("CRRA") was "'to

corect the limitations the Supreme Court placed on Title IX in Grove City College v.        8e11, 465


U.S. 555 (1984) by expanding Title IX's protections and those who can be held liable." Civil

Rights Restoration Act of 1987,20 U.S.C. $ 1681; see also Plaintiff s Opp.p.      2-3.
       Distinguishably, Plaintiffls elusive understanding       of   Congress's intent behind the

enactment of the CRRA is misplaced as the Legislative History itself makes clear that such

legislation sought "to correct" or overturn the Supreme Court's effoneous ruling in Grove City

College by clarifying that "programs and entities receiving direct or indirect Federal assistance are

subject to civil rights laws on an institution-wide rather than a program-specific basis." Civil

Rights Restoration Act of 1987 Legislative History, Summary; 88 CIS PL 100259 (Mar. 22, 1988);

(ln Grove,the private college did not receive federal funding directly from the government but

received "ear-marked" federal funding from students who paid tuition utilizing federal financial

aid. Grove City College refused to comply with federal requirements and the Supreme Court

erroneously held that since the College only received federal funding from students for payment

of tuition, only the financial aid office must comply with civil rights laws). There is            no

interpretation supporting the notion that the CRAA was enacted to expand "who can be liable" as

Plaintiff claims and such has consistently been rejected.    See   Nat'l Collegiate Athletic Ass'n v.

Smith, 525 U.S. 459, 466 n. 4 (1999) ("Congress enacted the ICRRA] in response to Part          III of


                                                   J
our decision in Grove . . ., which concluded that Title IX, as originally enacted, covered only the

specifi c program receiving federal funding. ").

         Additionally, Plaintiff     s   reliance upon NCAA v, Smith in an attempt to persuade the Court

that any employee of an entity that is a recipient of federal funding is themselves an entity that

indirectly receives federal funding exposing all such employees to liability is unavailing and

unsupported by the law. See Smith, 525 U.S. 459 (where the Supreme Court held that although the

NCAA (entity that governs intercollegiate athletics programs) accepted dues from Universities

that received federal funds, the NCAA itself is not a recipient of federal funds subject to

compliance with Title IX simply because it benefits from federal assistance afforded its members.).

         In discussing NCAA v. Smith and the definition of "recipient," Plaintiff omitted critical

language which forecloses any interpretation that an employee of a recipient of federal funding

may be individually liable under Title         IX. The critical holding      by the Court provides, in full:

         Section 106.2(h) defines 'recipient' to include any entit)¡ 'to whom Federal
         financial assistance is extended directly or through another recipient and which
         operates an education program or activity which receives or benefits from such
         assistance.' The first part of this definition makes clear that Title IX coverage
         is not triggered when an entity merely benefits from federal funding. Thus, the
         regulation accords with the teaching of Grove Cityz and Paralyzed Veterans:3
         Entities that receive federal assistance, whether directly or through an intermediary,
         are recipients within the meaning of Title XI; entities that only benefTt
         economically from federal assistance are not. Id. at 468. (emphasis supplied).

         Importantly, employees, like the individually named Defendants herein, are not entities.

See   fn. l, supra. Furthermore, the instant matter is congruent with the facts of NCAA v. Smith and



2
  Grove Cit), College v. Bell, 465 U.S. 555 (1984), discussed supra.
3 Dep't of Transp. v. Paralyzed Veterans of America,477 U.S.597 (1987) (where the Court "considered the scope of
$504 of the Rehabilitation Act of 1973,29 U.S.C. $ 794 which prohibits discrimination on the basis of disability in
substantially the same terms that Title IX uses to prohibit sex discrimination" when "a group representing disabled
veterans contended that the Department of Transportation had authority to enforce $504 against commercial air
carriers by virtue of the Governtnent's extensive program of financial assistance to airports" however, the Court "held
that airlines are not recipients of federal funds received by airporl operators for airport construction projects, even
when the funds are used for projects especially beneficial to the airline." S.EjIh, 525 U.S. at 467).

                                                          4
this Court should similarly hold that, "fu]nlike the earmarked student aid in Grove City, there is

no allegation that [RPI] paid their [employees' salaries] with federal funds earmarked for that

purpose.   At most, the [employees'] receipt of [their salary] demonstrates that [they] indirectly

benefit[ed] from the federal assistance afforded [RPI]." Smith, 525 U.S. at 468.

        Such proposition by Plaintiff would theoretically impose Title              IX liability on students who

receive work study from RPI or any student receiving a federal grant or loan. There has never

been an intent evinced to expose employees          of federal funding recipient entities to unlimited

liability pursuant to Title IX.

                                          CONCLUSION

        There is no basis to support Plaintiff s selÊserving assertions that the individually named

Defendants "are directly benefiting from federal funding," in fact, NCAA v. Smith clearly holds

otherwise and as such, this Court should embrace long-standing precedent and dismiss each of the

individually named Defendants     as there is no   individual liability under Title IX.



Dated: August I,2019


                                                   Michael E. Ginsberg, Esq.
                                                   Rhiannon I. Spencer, Esq.
                                                   PltttsoN, SlrvrnsoN, GINSnBRc & Grur'nrxoPLLC
                                               A t t or ney   for   D efe ndant s
                                                   22First Street, P.O. Box 208
                                                   Troy, New York 12180
                                                   Telephone: (5 I 8) 266-1000




                                                      5
